664 F.2d 199
81-2 USTC  P 9796
William E. GRAN, Shirley M. Gran, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 81-1312.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 17, 1981.Decided Nov. 23, 1981.

William E. Gran and Shirley M. Gran, pro se.
John F. Morray, Acting Asst. Atty. Gen., Michael L. Paup, Daniel F. Ross, Stephen Gray, Attys., Tax Div., Dept. of Justice, Washington, D. C., for appellee.
Before BRIGHT and ARNOLD, Circuit Judges, and DAVIES, Senior District Judge.*
PER CURIAM.


1
William E. and Shirley M. Gran, husband and wife, appeal from a decision of the United States Tax Court upholding the Commissioner of Internal Revenue's determination of deficiencies for the 1977 taxable year.


2
Taxpayers here, as in Vnuk v. Commissioner of Int. Rev., 621 F.2d 1318 (8th Cir. 1980), created a "family trust" to which they transferred certain real and personal property and their lifetime services in an attempt to shift the incidence of taxation to the trust.  Taxpayers contend here, as they did in the Tax Court, that conveyance of the "ownership" of their labors, not merely the "use" distinguishes this case from Vnuk, supra.  The Tax Court rejected this argument as being without merit and we agree.


3
The remaining issue is whether Taxpayer could deduct, under § 212(2), the costs of the materials utilized in establishing the trust as an ordinary and necessary business expense or, as the Tax Court held, that none of the property transferred produced, or was intended to produce, income taxable to the Taxpayers and any expenditures were thus nondeductible personal expenses.  The findings of fact of the Tax Court are not clearly erroneous and, as we perceive no error of law, the judgment below is affirmed.



*
 The Hon. Ronald N. Davies, Senior United States District Judge for the District of North Dakota, sitting by designation